Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed October 26, 2020 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 1, 4, 6-10, 12, 14, and 15 have been amended.  Claims 3, 5 and 11 have been cancelled.  Claims 16-19 have been added.  Accordingly, claims 1, 4, 6-10, and 12-19 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 3, 5, and 11 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 4, 6-10, 12-15) under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bonner et al. (US 2002/0132989), is hereby, withdrawn.
5.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 4, 6-10, 12-15) under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (Reduced contribution of thermally labile sugar lesions to DNA double stranded break formation 

Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/EP2016/068668 filed 08/04/2016, is August 13, 2015 which is the filing date of European Patent Office (EPO) 15002426.3 from which the benefit of foreign priority is claimed. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 4, 6-10, 12-15, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, step c) in lines 3-4 is ambiguous in reciting, “wherein the degree of sensitivity of said cell is predicted with response to a reference” because it is unclear how or why the cell should respond to a reference which may be a tumor cell or a non-
Claim 9 is indefinite and inconsistent in reciting, “for treating a tumor cell” in line 2, and then reciting, “comparing… the diseased cell” in step d) and “for treating the diseased cell” in step e).  Claim 9 is specifically unclear as to what cell type should be encompassed.
Claim 12 is vague and indefinite in relation to claims 4 and claim 1 from which it ultimately depends in reciting, “the reference is a non-diseased individual … or a plurality of non-diseased individuals” because claim 1 recites “An in vitro method for predicting the degree of radiosensitivity of a cell.”  Therefore, it is unclear how the reference can be an individual or individuals (i.e. a subject, a patient, an organism) as a comparative basis or reference for a cell in an in vitro method for predicting the degree of radiosensitivity of the cell.     
Claim 18 is objected to in reciting improper Markush language in reciting, “wherein the cell is selected from … or from an ankle in talalgia.”  Perhaps, Applicant intends, “wherein the cell is selected from the group consisting of… and ….”
Claim 18 is further objected to in reciting improper Markush groups in reciting, “from the thyroid gland in case of the disease of Basedow or hyperthyroidism,”, “from the pituitary gland in case of pituitary adenoma,”, “from the meninges in case of meningioma,”, “from the skin with a non-cancerous disorder, particularly rosacea… or psoriasis,” or “from the ankle in case of talalgia.”  Perhaps, Applicant simply intends, “thyroid gland in Basedow or hyperthyroidism,”, “pituitary gland in pituitary adenoma,”, 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 18 in line 10 recites the broad recitation “brain cancer” and the claim also recites “such as glioblastoma multiforme” which is a narrower statement of the range/limitation.  Additionally, claim 18 in line 14 also recites the broad recitation “non-cancerous disorder” and the claim also recites “particularly rosacea… or psoriasis” which are narrower statements of the range/limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 19 recites the broad recitation “an epithelial cell” and the claim also recites “such as a keratinocyte or a lens epithelial cell” which is a narrower statement of the range/limitation.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 4, 6-10, and 12-15 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
9.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest an in vitro method for predicting the degree of radiosensitivity of a cell that has been subjected or exposed to ionizing radiation used for radiotherapy, specifically using only the number of prompt .

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-                                                                                                                                                                                                                                                     273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



 February 15, 2021